Title: To John Adams from Thomas Jefferson, 12 October 1823
From: Jefferson, Thomas
To: Adams, John


				
					Dear Sir
					Monticello. Oct. 12. 23.
				
				I do not write with the ease which your letter of Sep. 18. supposes. crippled wrists and fingers make writing slow and laborious. but, while writing to you, I lose the sense of these things, in the recollection of antient times, when youth and health made happiness out of every thing. I forget for a while the hoary winter of age, when we can when we can think of nothing but how to keep ourselves warm, & how to get rid of our heavy hours until the friendly hand of death shall rid us of all at once. against this tedium vitae however I am fortunately mounted on a Hobby, which indeed I should have better managed some 30. or 40. years ago, but whose easy amble is still sufficient to give exercise & amusement to an Octogenary rider. this is the establishment of an University, on a scale more comprehensive, and in a country more healthy & central than our old William and Mary, which these obstacles have long kept in a state of languor and inefficiency. but the tardiness with which such works proceed may render it doubtful whether I shall live to see it go into action. Putting aside these things however for the present, I write this letter as due to a friendship co-eval with our government, & now attempted to be poisoned, when too late in life to be replaced by new affections. I had for some time observed, in the public papers, dark hints & mysterious innuendos of a correspondence of yours with a friend, to whom you had opened your bosom without reserve, & which was to be made public by that friend, or his representative. and now it is said to be actually published. it has not yet reached us, but extracts have been given, & such as seemed most likely to draw a curtain of separation between you & myself. were there no other motive than that of indignation against the author of this outrage on private confidence, whose shaft seems to have been aimed at yourself more particularly, this would make it the duty of every honorable mind to disappoint that aim, by opposing to it’s impression a seven-fold shield of apathy & insensibility. with me however no such armour is needed. the circumstances of the times, in which we have happened to live, & the partiality of our friends, at a particular period, placed us in a state of apparent opposition, which some might suppose to be personal also; & there might not be wanting those who wish’d to make it so, by filling our ears with malignant falsehoods, by dressing up hideous phantoms of their own creation, presenting them to you under my name, to me under your’s, and endeavoring to instill into our minds things concerning each other the most destitute of truth. and if there had been, at any time, a moment when we were off our guard, and in a temper to let the whispers of these people make us forget what we had known of each other for so many years, & years of so much trial, yet all men who have attended to the workings of the human mind, who have seen the false colours under which passion sometimes dresses the actions & motives of others, have seen also these passions subsiding with time and reflection, dissipating, like mists before the rising sun, and restoring to us the sight of all things in their true shape and colours. it would be strange indeed if, at our years, we were to go an age back to hunt up imaginary, or forgotten facts, to disturb the repose of affections so sweetening to the evening of our lives. be assured, my dear Sir, that I am incapable of recieving the slightest impression from the effort now made to plant thorns on the pillow of age, worth, and wisdom, and to sow tares between friends who have been such for near half a century. beseeching you then not to suffer your mind to be disquieted by this wicked attempt to poison it’s peace, and praying you to throw it by, among the things which have never happened, I add sincere assurances of my unabated, and constant attachment, friendship and respect.
				
					Th: Jefferson
				
				